DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on April 15, 2020 and August 23, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0155119) in view of Murakami et al., (US 2020/0006734).
For claims 1 and 10:  Suzuki discloses a nonaqueous electrolyte secondary battery comprising a nonaqueous electrolyte secondary battery laminated separator (Suzuki in [0014]) comprising a polyolefin porous film ([0021-0023]) and a nonaqueous electrolyte secondary battery porous layer ([0054]) which is stacked on one surface or both surfaces of the polyolefin porous film. ([0073])  The whiteness of the polyolefin porous film has a white index (WI) of not lower than 85 and not higher than 98. ([0011-0012])  With the porous layer stacked on one surface of the porous film, the porous film is a first outermost layer and the porous layer is a second outermost layer.  Thus, in Suzuki a first outermost layer has a whiteness index not lower than 85 and not higher than 98. 
Suzuki does not explicitly teach a whiteness index of a second outermost layer, which in Suzuki is the porous layer.  However, Murakami in the same field of endeavor discloses a whiteness index “degree of whiteness” of more than 98.0 and 105 or less for a porous layer of a separator, (Murakami in [0082]).  The skilled artisan would find obvious to modify Suzuki with a whiteness index for the porous layer.  The motivation for such a modification is for the deterioration of the polyolefin to be small and improved reliability and safety. (Id.)
Suzuki does not explicitly teach an absolute value of a difference between a standard deviation value of the whiteness index in the first outermost layer and the second outermost layer.  However, as already noted, the polyolefin porous film or first outermost layer has a whiteness index of not lower than 85 and not higher than 98. (Suzuki in [0047]), and in the porous layer or second outermost layer, the whiteness index is more than 98.0 and 105 or less. (Murakami in [0082])  The abutting ranges teaches or at least suggests the claimed difference in whiteness index values.  
For claim 2:  As already discussed, the first outermost layer is the polyolefin porous film, and the second outermost layer is the nonaqueous electrolyte secondary battery porous layer. 
 	For claims 3-4:  The porous layer contains one or more resins including polyolefins and polyamide resins, inter alia. (Suzuki in [0060-0062])
 	For claims 5-6:  The polyamide resin is an aramid resin such as poly(paraphenylene terephthalamide), inter alia. (Suzuki in [0061])
 	For claim 7:  The porous layer contains a heat-resistant filler. (Suzuki in [0037-0041])
 	For claims 8-9:  The heat-resistant filler is an inorganic filler including alumina, inter alia. (Suzuki in [0042])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722